Citation Nr: 0210601	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from March 1965 to February 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  In January 1993, 
the RO denied service connection for a low back disability.  
By September 1993 rating decision, the RO denied a rating in 
excess of 30 percent for schizophrenia.  In November 1994, 
the veteran testified at a hearing at the RO.  In October 
1996, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, the RO in June 1999 granted service connection for 
musculoligamentous strain of the lumbar spine with disc 
fragmentation and assigned an initial 10 percent rating from 
September 15, 1992.  The grant of service connection for a 
low back disability constitutes a full award of the benefit 
sought on appeal with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for this disability, those issues are not now in appellate 
status.  Id. at 1158.


FINDING OF FACT

The veteran's schizophrenia is productive of occupational and 
social impairment with not more than occasional decrease in 
work efficiency; he has normal speech and memory, good 
judgment and appropriate abstract thinking, with no objective 
evidence of considerable impairment of social and industrial 
adaptability.


CONCLUSION OF LAW

The criteria for a rating excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9205 (effective prior to Nov. 7, 1996), and as amended at 38 
C.F.R. § 4.130, Diagnostic Code 9205 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  That law provides that 
on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires the VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA 
psychiatric examinations and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter, including specific references to the applicable 
rating criteria.  Based on the facts of this case, therefore, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that he was 
medically discharged from service in December 1968 due to 
mild, latent schizophrenic reaction.  

In January 1969, he filed a claim of service connection for a 
psychiatric disorder.  In connection with his claim, he 
underwent VA psychiatric examination in May 1969, at which he 
reported that he was presently taking Valium for his nervous 
condition and felt fine.  After examining the veteran, the 
examiner diagnosed schizophrenic reaction, latent, in partial 
remission.  

By July 1969 decision, the RO granted service connection for 
schizophrenic reaction and assigned an initial 10 percent 
rating under Code 9205.

On February 1977 VA psychiatric examination, the veteran 
reported that he was married and working full time as a 
machinist, and was also attending college at night.  He 
denied receiving psychiatric treatment and indicated that he 
took no medication.  The diagnosis was schizoid personality.  
The examiner indicated that the veteran's schizophrenic 
reaction, latent, which occurred in service was no longer 
present.  By March 1977 rating decision, the RO decreased the 
rating for the veteran's psychiatric disability to zero 
percent.

In January 1989, the veteran filed a claim for increased 
rating.  To evaluate his claim, he was afforded a VA 
psychiatric examination in May 1989, at which he reported 
that he felt nervous frequently and had difficulty 
concentrating.  He indicated that he had divorced in 1980, 
was living with his parents, and described himself as a 
loner.  He denied receiving psychiatric treatment.  The 
veteran indicated that he had been employed full-time for 
many years, but he was never able to stay in any one job for 
more than a year or two.  On examination, the veteran was 
oriented and showed no evidence of any hallucinations.  He 
had a very definite paranoid tendency in his thinking process 
and was somewhat withdrawn, although his memory was intact, 
his affect was appropriate, and he spoke logically and 
coherently.  The diagnosis was schizophrenia, residual type.  

By May 1989 rating decision, the RO increased the rating for 
the veteran's schizophrenia to 10 percent, effective January 
23, 1989.  

In May 1990, the veteran again filed a claim for increased 
rating.  In support of his claim, the RO obtained VA clinical 
records dated from June 1989 to May 1990, showing that the 
veteran had received inpatient and outpatient psychiatric 
treatment.  In July 1990, the RO increased the rating for the 
veteran's schizophrenia to 30 percent, effective April 26, 
1990.  The 30 percent rating has been in effect to date.  

VA clinical records show that the veteran was hospitalized 
from April to May 1990 for treatment of an adjustment 
disorder with depressed mood.  Thereafter, he received weekly 
psychotherapy.  In July 1990, was again hospitalized 
following a suicide attempt.  The diagnoses included 
overdose, personality disorder.  

In May 1993, the veteran filed his most recent claim for 
increased rating for schizophrenia.  In September 1993, the 
RO denied a rating in excess of 30 percent for schizophrenia.  
The veteran appealed the RO determination.  

At his November 1994 personal hearing, the veteran testified 
that he occasionally had suicidal thoughts and had difficulty 
socializing with others.  He indicated that he went shopping 
with his wife occasionally, but did little socializing.  He 
indicated that he was currently working, but that he had 
difficulties with his last manager.  

On VA psychiatric examination in January 1995, the veteran 
reported hearing voices and occasionally feeling the presence 
of an invisible person sitting next to him who told him what 
to do.  He stated that he sometimes felt as if others could 
hear his thoughts.  He also reported intrusive thoughts, 
nightmares, an exaggerated startle response, hypervigilance, 
feelings of estrangement, and avoidance of stimuli that 
reminded him of Vietnam.  It was noted that the veteran had 
been employed for the past four years at the Internal Revenue 
Service (IRS), although he reported having missed work due to 
psychiatric symptoms.  On examination, he was pleasant, 
cooperative, and neatly dressed with good hygiene.  His mood 
was dysphoric and his affect was restricted.  Thought 
processes were sequential and his speech was normal.  He 
denied suicidal or homicidal ideation, although he reported 
auditory hallucinations.  He also verbalized some beliefs 
that were quite unusual and perhaps of delusional proportion.  
The diagnoses included schizoaffective disorder (provisional, 
rule out schizophrenia, rule out recurrent major depression 
with psychotic features) and post-traumatic stress disorder.  
A Global Assessment of Functioning (GAF) score of 65 was 
assigned.  The examiner indicated that the veteran clearly 
had a number of psychiatric symptoms, but that it was to his 
credit that he continued to work; he stated further that the 
veteran's symptoms "are severe enough that it seems 
appropriate that his current 30% status be continued if the 
board sees fit to do so."  

In a February 1999 VA medical examination report, a VA 
psychiatrist indicated that he had examined the veteran and 
conducted a complete review of the claims file.  He noted 
that the veteran reported his psychiatric problems began in 
1967, but denied any recurrent intrusive thoughts about 
Vietnam.  He also denied excessive or unrealistic worry, but 
noted difficulty with his concentration and memory, stating 
that he forgot familiar names.  He reported he was free from 
anxiety and depression more often that not, but admitted to 
feeling helpless and hopeless, and denied crying spells or 
anhedonia.  He indicated that he had had suicidal ideation in 
1991, but denied suicidality since then.  He denied appetite 
disturbance and difficulty with anger, but admitted to 
premonitions, sensing a presence, and experiencing ESP.  He 
also stated that he heard voices once or twice a month, but 
denied any other manic or psychotic symptomatology.  He 
reported that he was working full-time as a tax examiner for 
IRS, and indicated he was in his third marriage, which had 
been ongoing since 1982.  He reported he enjoyed woodworking 
and using his computer, and denied difficulty showing loving 
feelings.  He indicated that he related well to people he had 
daily contact with and denied feelings of estrangement from 
others.  On mental status examination, the veteran was well 
groomed.  He had a restricted expression and his affect was 
unusual as he had an occasional exaggerated expression 
interrupting his otherwise restricted presentation.  His 
speech was spontaneous but occasionally vague as to content.  
He was described as soft spoken, relevant, and coherent 
without deviations.  His memory was grossly intact and he was 
alert and oriented.  Reality testing was remarkable for 
reports of infrequent auditory hallucinations and delusions.  
The examiner noted that cognitive examination indicated that 
the veteran was able to follow detailed instructions while 
maintaining adequate attention and concentration.  He 
indicated that the veteran had significant impairment of 
interpersonal relatedness, but did describe successfully 
maintaining employment at IRS.  However, he indicated that he 
did not anticipate that the veteran would be able to continue 
adequately functioning at IRS, as he opined that the 
veteran's condition impaired interpersonal relatedness, but 
did not preclude him from adequately interacting with others 
or adequately dealing with normal daily stress.  It was also 
noted that the veteran denied being on any psychotropic 
medication.  The diagnoses included chronic undifferentiated 
schizophrenia, and the examiner indicated that a GAF of 55 
best reflected the veteran's overall current level of 
functioning.  The examiner noted that a GAF of 55 reflected 
moderate symptoms (such as flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (for example, few 
friends, conflicts with peers or coworkers).  

On July 2000 VA psychiatric examination, the veteran reported 
that he had been employed with IRS since 1992, and currently 
lived with his third wife.  The examiner indicated that he 
had taken a history from the veteran, who was a fairly good 
historian, and reviewed the claims folder.  The veteran 
indicated that he had not required any psychiatric treatment 
since 1992.  He indicated that in his job with IRS, he 
performed audits and rated his occupational functioning over 
the past eight years as "fairly okay," with some occasional 
moderate problems, especially from 1992 to 1995, when his 
supervisors complained of his reduced productivity.  During 
those years, however, he was not demoted although he 
indicated that his mental health functioning was marred by 
moderate problems including hearing voices and becoming 
disorganized.  Since 1995, however, he indicated that his 
overall occupational functioning was better, with only 
occasional decreased work efficiency and intermittent 
inability to complete tasks.  He indicated that he had not 
lost any time from work in the past year due to psychiatric 
symptoms, received a job promotion in August 1999, and was 
involved in employee activities.  

Despite the fact that the veteran had no psychiatric 
intervention since 1992, he related that he had symptoms 
including hearing voices 2-3 times a month.  He described the 
voices as intrusive, non-command hallucinations, but 
indicated that they did not impair his overall functioning 
such that he required hospitalization.  He also described 
strange dreams and premonitions, telepathy, and sleep 
disturbances; however, he denied bizarreness, psychotic or 
aggressive behavior, and serious mood changes.  He admitted 
to being blue occasionally and having low self esteem 
associated with suicidal ideation, but he denied any plans at 
harming himself or others.  He also denied irritability, 
manic excitement, grandiosity, indiscretions, periods of 
severe depressive symptoms associated with auditory 
hallucinations, thought broadcasting, thought withdrawal, 
panic symptoms, heart palpitations, shortness of breath, 
feelings of going crazy, or depersonalization, numbness, 
tingling, or inability to tolerate crowds.  He did admit to 
fear and paranoia, and having ideas about his supervisor not 
liking him.  In terms of social functioning, he indicated 
that he felt "okay."  He noted that he had a few friends 
and denied being excessively withdrawn or isolative.  He 
related that he was able to converse well on the phone, which 
was a significant part of his job, and he was able to handle 
several tasks at the same time without getting overly 
disorganized or frustrated.  He also indicated that he was 
able to do all daily activities, e.g., dressing, clothing, 
feeding, and grooming himself, and he denied periods of 
decompensation where his hygiene was neglected or 
inappropriate. 

On July 2000 mental status examination, the veteran was 
dressed appropriately, his eye contact was good, and his 
interpersonal contact was appropriate and friendly.  He 
exhibited no abnormal psychomotor activity, his speech was 
normal, and his thought flow was logical and coherent, 
although he did exhibit some circumstantiality, but no 
tangentiality, looseness of association, or derailment.  His 
mood was good, and he denied any depression, irritability, 
anger or anxiety.  His affect was appropriate and his thought 
content was nonsuicidal, nongrandiose, and nonreferential.  
He denied any paranoia or auditory hallucinations during the 
examination.  Based on a review of the claims folder and an 
examination of the veteran, the examiner concluded that the 
veteran did not have any acute psychotic symptoms or problems 
to preclude him from managing his funds in his best interest.

After examining the veteran in July 2000 and reviewing the 
applicable records, the diagnosis was schizophrenia, residual 
type.  The examiner determined that, while the veteran had 
periods of fluctuating functioning since 1992, a GAF score of 
55 from 1992 to the present was appropriate, indicating 
moderate symptoms.  She noted that the veteran had occasional 
periods of decreased work efficiency and occasional 
intermittent problems performing occupational tasks; however, 
generally he had been functioning satisfactorily.  His 
behavior, self care and conversation, were described as 
normal.  The examiner indicated that the veteran's problems 
had been at times mild to transient, and rarely had he 
exhibited any significant reduced reliability and reduced 
productivity resulting in any significant disturbances.  
Overall during the past eight years, she concluded that the 
veteran's occupational and social functioning had been 
generally satisfactory with occasional decreases in work 
efficiency and social functioning.  She noted that these 
occasional periods had translated into some problems at times 
with adaptability, but had not required any inpatient 
admission or hospitalization.  The examiner noted that 
despite the veteran's schizophrenia, he was able to maintain 
a 40-hour a week job and had some meaningful relationships 
with others.  Nonetheless, he described his symptoms as 
moderate over the past 8 years based on his social, 
occupational, and psychological functioning.  

VA clinical records from September 1992 to September 2001 are 
negative for any relevant complaint by the veteran or 
clinical finding of a psychiatric disorder.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in these cases is a finding that it presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent period of hospitalizations as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002). 

III.  Analysis

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities provided a general rating formula for psychotic 
disorders, including schizophrenia, based on the degree of 
incapacity or impairment.  See 38 C.F.R. § 4.132, Codes 9201-
9210 (1996).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 30 percent rating for definite impairment of 
social and industrial adaptability.  A 50 percent rating was 
assigned for psychotic disorders when there was evidence of 
considerable impairment of social and industrial 
adaptability; a 70 percent rating was assigned for psychotic 
disorders when there was evidence of severely impaired 
ability to establish and maintain effective or favorable 
relationships with people.  A 100 percent rating required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  See 38 C.F.R. § 4.132, Code 
9411 (before November 7, 1996).

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders, including schizophrenia.  Under the revised 
criteria, set forth at 38 C.F.R. § 4.130, Code 9205 (2002), a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances; inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name.

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Thus, the 
veteran's claim must be rated under both old and new 
provisions to determine if one version is more favorable to 
him.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that a rating in excess of 30 percent 
is unwarranted, under either the old or new criteria, as VA 
examiners have concluded that the veteran's overall social 
and industrial impairment is moderate, rather than 
considerable or severe.  These opinions are consistent with 
the evidence of record, which shows that the veteran has been 
successfully employed full time since 1992, is socially 
involved at work, and is married.  See 38 C.F.R. § 4.132, 
Code 9411 (before Nov. 7, 1996).

Likewise, the evidence shows that the symptoms of the 
veteran's schizophrenia most nearly approximate the criteria 
for a 30 percent rating under the amended criteria, not a 50 
percent rating.  For example, on VA psychiatric examinations 
in January 1995 and February 1999, the veteran's speech was 
not circumstantial, circumlocutory or stereotyped.  While he 
did exhibit some circumstantiality on examination in July 
2000, his speech was described as normal overall.  The 
veteran also made no reference to panic attacks at any of his 
VA psychiatric examinations.  In fact, on most recent VA 
psychiatric examination, he specifically denied symptoms of 
panic.  There is also no evidence that his schizophrenia is 
manifested by difficulty in understanding complex commands.  
Rather, on February 1999 VA psychiatric examination, 
cognitive testing indicated that the veteran was able to 
follow detailed instructions while maintaining adequate 
attention and concentration.  Likewise, on July 2000 VA 
psychiatric examination, it was noted that he was able to 
handle several tasks at the same time without getting overly 
disorganized or frustrated.  While he has reported forgetting 
names, there has been no objective evidence of impairment of 
short- and long-term memory.  Rather, on VA psychiatric 
examination in February 1999, his memory was found to be 
grossly intact.  There has been no evidence of impaired 
judgment or abstract thinking; rather, it has been noted that 
he is capable of managing funds in his own best interests.  
Although he reports that his schizophrenia causes difficulty 
at work, he has been able to establish and maintain effective 
work and social relationships, such as through his employee 
association.  While he has exhibited a flattened affect and 
reported a depressed mood, given the opinion of the VA 
medical examiners who have examined him, the Board finds that 
his overall level of symptomatology does not more nearly 
approximate the criteria for a 50 percent rating.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected schizophrenia, under both the old 
or the amended rating criteria.  Thus, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
criteria at 38 C.F.R. § 3.321, but on reviewing the record, 
it is clear that there is no basis for further action of this 
nature where there is no objective evidence of record 
demonstrating that the veteran's service-connected 
schizophrenia markedly interferes with his employment.  
Rather, he has been employed at the same job since 1992.  
There is also no evidence of record showing frequent 
hospitalization due to this disability.  Indeed, he has not 
required psychiatric treatment, inpatient or outpatient, 
since 1992.  Thus, the Board finds that no further action on 
this matter is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
schizophrenia is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

